COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Bruce Egrim Joseph v. The State of Texas

Appellate case number:    01-14-00737-CR

Trial court case number: 05-DCR-043408A

Trial court:              268th District Court of Fort Bend County

        On November 13, 2014, this Court denied appellant’s motion for rehearing without
modifying or vacating our judgment or issuing a different opinion. On November 26, 2014,
appellant filed “Appellant’s Further Motion for Rehearing.” The appellate rules authorize a
second or subsequent motion for rehearing only if the court of appeals alters its judgment or
opinion in conjunction with the overruling of a previous motion. See TEX. R. APP. P. 49.5.
Because our denial of appellant’s original motion for rehearing did not alter our judgment or
opinion, appellant’s further motion for rehearing is not authorized by the appellate rules. See
TEX. R. APP. P. 49.5; Rodriguez v. State, 28 S.W.3d 25, 26 (Tex. App.—Houston [1st Dist.]
2002, no pet.) (“Even if appellant’s further motion for rehearing were timely, rule 49.5 does not
apply because we did not modify the judgment, vacate the judgment, or issue a new opinion in
overruling the motion.”). Accordingly, it is ordered that appellant’s further motion for rehearing
is denied.

Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of Justices Higley, Bland, and Sharp.

Date: December 18, 2014